        Case 1:08-cv-10934-LAP Document 2230
                                        2228 Filed 04/03/20
                                                   04/02/20 Page 1 of 1




April 2, 2020                                                            Daniel Ruzumna
                                                                         (212) 336-2034
                                                                         druzumna@pbwt.com


Hon. Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007

                Re:    In re: 650 Fifth Avenue and Related Properties,
                       08 Civ. 10934 (LAP)

Dear Judge Preska:

                 We write on behalf of Claimants Alavi Foundation and the 650 Fifth Avenue
Company (together, “Claimants”), in accordance with the Court’s Individual Rule 2(H)(2), to
request an order permitting Claimants to file under seal an unredacted copy of the 650 Fifth
Avenue Company’s April 2, 2020 letter discussing the amount of reserve funds currently held to
facilitate the operation and management of 650 Fifth Avenue (the “Building”).

                Courts in this district have acknowledged that certain categories of documents are
“commonly sealed,” including “revenue information.” Hypnotic Hats, Ltd. v. Wintermantel
Enterprises, LLC, 335 F. Supp. 3d 566, 600 (S.D.N.Y. 2018) (quoting Saint-Jean v. Emigrant
Mortgage Co., No. 11-cv-2122, 2016 WL 1430775, at *4 (E.D.N.Y. May 24, 2016)); see also
United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995) (“[f]inancial records of a wholly
owned business” are traditionally considered private and are more likely to be sealed). This
Court has previously granted Claimants’ requests to file financial reports providing information
about the Building’s finances under seal. (Dkt. Nos. 2218, 2224.) The letter at issue discloses
information is not public and should be kept confidential: namely, the amount that the Building
has in reserve. Claimants therefore request permission to file only that information under seal.

                Thank you for the Court’s attention to this matter.

                                                          Respectfully submitted,



                                                          Daniel Ruzumna

Cc.    Counsel of Record
Because the Court finds that the letter at issue
contains confidential commercial information,
counsel’s request to file the unredacted letter
under seal is granted. SO ORDERED.


                                                       4/3/2020
